Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 8/31/2022, in which:
 
Claim(s) 1, 7-8, 13-14 were amended.
Duplicate claims 10-11 were cancelled.
No claims were added.
Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 7, 13 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-2, 4-5, 8-9, 10, 11, 13, 16, 18, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Lee et al (Emergent Translation in Multi-Agent Communication, Published as a conference Paper at ICLR 2018. Published: 2018)(hereinafter: Lee) view of John P. Kaufhold et al (US PG Pub. No. 2019/0080205; Published 03/14/2019)(hereinafter: Kaufhold).

Lee was cited in the IDS filed 3/31/2020.

Claim 1:
As per independent claim 1, Lee discloses a system for secure communication, comprising: 
a trained agent to acquire a symbol comprising a representation of input data [page 2, “3.1 Communication Task” one agent sees an image and describes it in its native language to the other agent. Page 3 produced symbols in a given language], convert the symbol into an emergent language expression in an emergent language via processing of a first neural network and initiate transmission of the emergent language expression over a communications network, wherein the emergent language comprises a language based on and specific to the input data [page 3, the speaker (first trained agent) produces a sequence of symbols in a given language (emergent language) to describe the image and sends it to the listener ( translator), speaker is a recurrent neural network RNN]; 
a trained machine translator to receive the emergent language expression via the communications network and translate the emergent language expression into the input data via processing of a second neural network [page 3, speaker produces the sequence of symbols in a language and sends it to the listener (machine translator). The machine translator receives the language and uses it to identify the input data (the target image). Listener processes data using its own neural network].
Lee discloses each agent using its own RNN feedforward image encoder to encode the sentence into a first representation, and the translator solves an image referential task to produce an output describing the image encoding as a sentence in the second language. Lee failed to specifically disclose wherein the first neural network is to generate the emergent language which is a new language that is not in existence.
Kaufhold, in the same field of image based translation discloses this limitation in that [[0118] DMTG 2415 may contain a translator 2417, which includes an autoencoder 2419 with an encoder 2421 and a decoder 2423. The encoder 2421 compresses the training images 2429 whereby N dimensions are mapped to M dimensions and M<N. The decoder 2423 uncompresses the data mapping the M dimensions to N dimensions using a multi-layered convolutional neural network. It also has the ability to internally pair synthetic images 2411 and training images 2413 automatically using a distance-based measure 2417 that discovers similar images. The output of the translator is a relatively dense set of translated images 2427. See 0033-0040] Encoding generates data in a format that is not in existence, that is as a series of data that only re-gains meaning after decoding.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the language encoding teachings of Lee to generate the encoding in an emergent language as disclosed by Kaufhold. The motivation for doing so would have been to use an encoder to reduce the dimensionality of the data to a size much smaller than the original dimensions and to flatten or compress the data into a smaller bottleneck representation [0033]. 

Claim 2:
As per claim 2, which depends on claim 1, Lee and Kaufhold disclose wherein the symbol comprises an image or a snippet of audio comprising the representation of the input data. Lee [Pages 2-3, the symbol constitutes an image comprising representation of the input data].

Claim 4:
As per claim 4, which depends on claim 1, Lee and Kaufhold disclose wherein the input data comprises a human language expression. Lee, [pages 4-5 “3.3 How Translation Arises” Solving the image referential task requires aligning the foreign (source) sentence representation with the representation of the correct image, which will allow the speaker module to describe the source sentence in its native (target) language, as though it were an image]. Input data comprises a human language expression. 

Claim 5:
As per claim 5, which depends on claim 1, Lee and Kaufhold disclose further comprising an input agent to convert the input data into the symbol. Lee, [[page 4] the speaker (input agent) generates a sequence of tokens from the input data, the speaker sends a sequence of discrete symbols, the message (output) is a sequence of one-hot vectors].

Claim 7:
	As per independent claim 7, it recites the method being executed by the system of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 10:
As per claim 10, it is rejected under the same rationale as claim 2 above.

Claim 13:
	As per independent claim 13, it recites an article comprising a non-transitory storage medium comprising machine-readable instructions executable by one or more processors to perform the steps of the system of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 16:
As per claim 16, it is rejected under the same rationale as claim 2 above.

Claim 18:
As per claim 18, it is rejected under the same rationale as claim 4 above.

Claim 19:
As per claim 19, it is rejected under the same rationale as claim 5 above.


Claims 3, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kaufhold in view of Pelhuang Lou et al (US PG Pub. No. 2019/0285517; Published 09/19/2019)(hereinafter: Lou).

Claim 3:
As per claim 3, which depends on claim 1, Lee and Kaufhold disclose two models in communication to each other trained to communicate image data with each other (page 2). The images in Lee are broad in nature, and the models learn to describe the images in their own native language. However, Lee and Kaufhold failed to specifically disclose wherein the input data comprises information indicating a status of an industrial asset.
Lou, in the same field of evaluating status of mechanical equipment discloses this limitation in that [abstract, evaluating health status of mechanical equipment, establishing neural network models with health status data, and performing health factor calculations].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the input data of Lee and Kaufhold to include information about a status of an industrial asset as disclosed by Lou. The motivation for doing so would have been to provide a basis for maintenance of mechanical equipment while avoiding unnecessary economic losses(abstract).

Claim 11:
As per claim 11, it is rejected under the same rationale as claim 3 above.

Claim 17:
As per claim 17, it is rejected under the same rationale as claim 3 above.

Claims 6, 8, 12, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kaufhold in view of Angeliki Lazaridou et al. (Multi-Agent Cooperation and The Emergence of (Natural) Language, ICLR 2017, Published: 2017)(hereinafter: Lazaridou).

Claim 6:
As per claim 6, which depends on claim 1, Lee and Kaufhold disclose the listener (machine translator) translates the message “m” to align the message representation closest to the target image (page 4). However, Lee and Kaufhold failed to specifically disclose wherein the trained machine translator is to translate the emergent language expression based on semantics of the symbol.
Lazaridou, in the same field of multi-agent models to communicate code into natural language discloses this limitation in that [pages 5-6, If the agents converged to higher level semantic meanings for the symbols, we would expect that objects belonging to the same category would activate the same symbols symbols (in both models)].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine translator of Lee and Kaufhold to translate the emergent language expression based on semantics of the symbol as disclosed by Lazaridou. The motivation for doing so would have been to produce more accurate translations.

Claim 8:
As per claim 8, which depends on claim 7, Lee and Kaufhold failed to specifically disclose further comprising presenting a human language expression on a display device. 
Lazaridou, in the same field of multi-agent models to communicate code into natural language discloses this limitation in that [page 7-9 “5 GROUNDING AGENTS’ COMMUNICATION IN HUMAN LANGUAGE” expressions generated by models displayed to human participants. “we found that very often sender-subject communication succeeded when the sender established a sort of “metonymic” link between the words in its possession and the contents of an image.”].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine translation teachings of Lee and Kaufhold to present human language expression on a display device as disclosed by Lazaridou. The motivation for doing so would have been to establish basic communication between the agents and humans.

Claim 12:
As per claim 12, it is rejected under the same rationale as claim 6 above.

Claim 14:
As per claim 14, it is rejected under the same rationale as claim 8 above.

Claim 20:
As per claim 20, it is rejected under the same rationale as claim 6 above.


Claims 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kaufhold in view of Christine M. Swisher et al (US PG Pub No. 2021/0174937; Filed: 11/25/2019; Priority: 05/30/2018)(hereinafter: Swisher).

Claim 9:
As per claim 9, which depends on claim 7, Lee and Kaufhold disclose the first and second neural networks comprise a recurrent neural network RNN. Lee failed to specifically disclose wherein at least one of the first and second neural networks comprises a long short-term memory (LSTM) neural network.
Swisher, in the same field of image to text translation discloses this limitation in that [0133 The model 131 works by first “encoding” an image into a fixed-length vector representation via a convolutional neural network (CNN), and then “decoding” the representation into a natural language description. The decoder is a long short-term memory (LSTM) network which is trained as a language model conditioned on the image encoding].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neural network of Lee and Kaufhold to include an LSTM neural network. The motivation for doing so would have been to use the known improved learning of LSTM networks to train the models in Lee, resulting in more accurate results.

Claim 15:
As per claim 15, it is rejected under the same rationale as claim 9 above.

Response to Arguments

Applicant’s arguments filed 8/31/2022, with respect to 35 USC 112 rejection to claims 8 and 14 have been fully considered and are persuasive.  The rejection has been withdrawn in response to amendment.

Applicant arguments in regards to the claim objections to claims 10-11 have been fully considered and are found to be persuasive. The objection to claims 10-11 has been withdrawn in response to cancellation of the duplicate claims.

Applicant arguments filed 8/31/2022 with respect to the 35 USC 102 and 103 claim rejections have been fully considered and are found to be persuasive. The Applicant arguments are related to the newly added limitations which changed the scope of the claim and necessitated new grounds of rejection, therefore the Applicant arguments are moot. 
The Examiner notes that as defined in the specification, paragraph [0023], the Emergent language can be interpreted as an encoded or encrypted representation of data such as a series of symbols, numbers or datapoints not understood by a human and only translated back into plaintext by a decoder or decryption process. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/           Primary Examiner, Art Unit 2144